FI`LED

IN THE UN"ITED STATES DISTRICT COURT JAW 15 2019
FoR THE DISTRICT oF MONTANA C,e,k_ U_S owns
HELENA DIVISION Distn`ct Of Montana

Missou|a Division

WILLIAM E. JANNISCH, CV l6-0006l-H-DLC
Plaintiff,
VS' ORDER

D. BATES, J. WARD, LEROY
KIRKEGARD, STEVE KREMER,
and K. HORSWILL,

 

Defendants.

 

Plaintiff William Jannisch filed a Complaint under 42 U.S.C. § 1983
alleging Defendants violated his rights under the First and Fourteenth
Amendments to the United States Constitution and the Religious Land Use and
Institutionalized Persons Act (RLUIPA) 42 U.S.C. § 2000, et seq. when they
confiscated and destroyed his property. (Complaint, Doc. 2.) On November 26,
2018, the Court granted Defendants’ substantive motion for summary judgment,
this matter was dismissed, and judgment Was entered. (Docs. 61, 62.) On
December 26, 2018, Mr. Jannisch filed a Rule 59 and 60 Motion to Alter/Amend a
Judgment and for Relief from a Judgment due to an Oversight. (Doc. 63.) On the
same day, he filed a notice of appeal. (Doc. 64.) The Ninth Circuit has held Mr.

Jannisch’s appeal in abeyance pending resolution of his motion to alter/amend

l

judgment (Doc. 66.)

The Ninth Circuit set forth the following grounds justifying reconsideration
under Rule 59(e):

(1) if such motion is necessary to correct manifest errors of law or

fact upon which the judgment rests; (2) if such motion is necessary to

present newly discovered or previously unavailable evidence; (3) if

such motion is necessary to prevent manifest injustice: or (4) if the

amendment is justified by an intervening change in controlling law.
Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). A Rule 59(e)
motion “must be filed no later than 28 days after the entry of the judgment.”

Rule 60(b) provides for reconsideration where one or more of the following
is shown: (1) mistake, inadvertence, surprise or excusable neglect; (2) newly
discovered evidence that, with reasonable diligence could not have been
discovered before the time to move for a new trial under Rule 59; (3) fraud,
rnisrepresentation, or misconduct by an opposing party; (4) the judgment is void;
(5) the judgment has been satisfied, released or discharged; or (6) any other reason
justifying relief. Fed.R.Civ.P. 60(b).

A motion for reconsideration filed within twenty-eight days of entry of
judgment is considered under Federal Rule of Civil Procedure 59(e); a later-filed

motion is considered under Rule 60(b). United States v. Comprehensz've Drug

Testing, Inc., 513 F.3d 1085, 1098 (9th Cir. 2008) (quotz`ng Am. lronwork.s &

Erectors, Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001)).
Here, Mr. Jannisch’s signed and dated his motion on December 20, 2018, Which
was within 28 days of the November 26, 2018 Judgment. Accordingly, the
Motion will be analyzed pursuant to Rule 59(e), although the analysis and ruling
would be the same if analyzed pursuant to Rule 60(b)(2).

Mr. Jannisch’s argues Defendants did not meet their burden of
demonstrating administrative remedies were available because he argues “all local
remedies are obviously futile.” (Doc. 63 at 1.) Defendants correctly argue that
their failure to exhaust motion for summary judgment was denied on November
16, 2017. (Doc. 48.) As exhaustion was not the basis of the decision in this case,
it cannot be a basis to alter or amend the judgment

Next Mr. Jannisch argues that Defendants failed to provide all information
regarding a confiscation and destruction log. (Doc. 63 at 2.) As Defendants point
out, however, this is a discovery dispute which has not been raised before. The
Court will not alter or amend a judgment based upon a discovery issue raised at
this late date given that Mr. Jannisch failed to comply with Fed.R.Civ.P. 37(a)(l)
and Local Rule 26.3(c).

Mr. Jannisch also argues that Defendants failed to comply with the

Scheduling Order. (Doc. 63 at 2.) He argues no dispositive motions were filed

before the November 3, 2017 deadline set in the Scheduling Order and that
defense counsel did not assume responsibility for convening a conference of all
parties to prepare a final pretrial order. However, Defendants filed their
dispositive substantive motion for summary judgment on November 3, 3017 (Doc.
44) and the responsibility for convening a conference to prepare a final pretrial
order only applies if no dispositive motions were filed. (Doc. 20 at 8, 1111(7).)

Lastly, Mr. Jannisch argues Defendants were not entitled to qualified
immunity but he does not argue an error of law or fact, he does not present newly
discovered or previously unavailable evidence or that a different ruling is
necessary to prevent a manifest injustice. The Court sees no basis to overturn its
prior ruling on Defendants’ motion for summary judgment

Based upon the foregoing, the Court issues the following:

ORDER

Mr. Jannisch’s Rule 59 and 60 Motion to Alter/Amend a Judgment and for
Relief from a Judgment due to an Oversight (Doc. 63) is DENIED.

DATED this L‘:T_Hé`ay ofJanu , 2019.

Dana L. Christensen, Chief Judge
United States District Court

